FILED
                           NOT FOR PUBLICATION
                                                                           MAY 16 2017
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


JOHNNY R. MYLES,                                 No.   15-56953

              Plaintiff-Appellant,               D.C. No. 2:14-cv-09122-GJS

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Gail J. Standish, Magistrate Judge, Presiding

                             Submitted May 12, 2017**
                               Pasadena, California

Before:      KOZINSKI and OWENS, Circuit Judges, and WILKEN,*** Senior
             District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Claudia Wilken, United States Senior District Judge
for the Northern District of California, sitting by designation.
                                                                                page 2
      Myles argues that, at step five of the evaluation process, the Administrative

Law Judge (“ALJ”) was required to apply the Medical-Vocational Guidelines table

for “sedentary work,” which would warrant a finding that he is disabled. At step

five, the ALJ refers to the Guidelines to determine whether a claimant is able to

perform other jobs in the national economy in light of his limitations (e.g., his age,

education, work experience and residual functional capacity). See Tackett v.

Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999); 20 C.F.R. § 416.920(a)(4)(v). Where

the Guidelines do not “completely and accurately represent a claimant’s

limitations,” an ALJ must consult the testimony of a vocational expert (“VE”).

Tackett, 180 F.3d at 1101–02.

      Myles is capable of standing and walking for up to four hours in an eight-

hour work day as well as lifting and carrying twenty pounds occasionally and ten

pounds frequently. Thus, he falls between the “light work” and “sedentary work”

classifications. 20 C.F.R. § 416.967(a)–(b); see also SSR 83-10, 1983 WL 31251,

at *5–6 (Jan. 1, 1983) (explaining that “light work” has a six-hour cap for standing

and walking while “sedentary work” has a two-hour cap). As applied to Myles, the

Guidelines’ “sedentary work” and “light work” tables lead to opposite conclusions

of “disabled” and “not disabled,” respectively. See 20 C.F.R. Pt. 404, Subpt. P,
                                                                               page 3
Ohio App. 2, Rules 201.14 & 202.14. Therefore, the ALJ properly relied on the

testimony of a VE. See Thomas v. Barnhart, 278 F.3d 947, 960 (9th Cir. 2002).

      The ALJ’s hypothetical question to the VE adequately incorporated Myles’s

limitations. See id. at 956. The VE testified that Myles is capable of performing

two “light work” occupations, cashier II and bench assembler, because a stool

could be provided to accommodate his limitations. The VE concluded that

approximately 8,000 local jobs and 650,000 national jobs exist within these two

occupations, after reductions to account for jobs in which a stool would not be

available. Myles satisfies all other “light work” requirements, including the ability

to lift and carry up to twenty pounds. 20 C.F.R. § 416.967(b). Accordingly,

substantial evidence supports the ALJ’s conclusion that Myles is not disabled.


      AFFIRMED.